Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 1 of 23




           EXHIBIT A:
Monthly Backpay Damages
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 2 of 23
                                 Exhibit A --
                          Monthly Backpay Damages

               Counterfactual
                                Monthly        Monthly          Cumulative
     Month       Monthly
                                Mitigation     Damages           Damages
                 Earnings

     1998-08          $2,714          $1,168        $1,546             $1,546
     1998-09          $2,714          $1,168        $1,546             $3,092
     1998-10          $2,769          $1,168        $1,600             $4,692
     1998-11          $2,769          $1,168        $1,600             $6,292
     1998-12          $2,769          $1,170        $1,598             $7,890
     1999-01          $2,769          $1,238        $1,531             $9,421
     1999-02          $2,820          $1,238        $1,582            $11,003
     1999-03          $2,820          $1,238        $1,582            $12,585
     1999-04          $2,877          $1,238        $1,639            $14,224
     1999-05          $2,877          $1,238        $1,639            $15,863
     1999-06          $2,877          $1,238        $1,639            $17,502
     1999-07          $2,877          $1,238        $1,639            $19,141
     1999-08          $2,969          $1,238        $1,731            $20,872
     1999-09          $2,969          $1,238        $1,731            $22,603
     1999-10          $2,969          $1,238        $1,731            $24,334
     1999-11          $2,969          $1,238        $1,731            $26,065
     1999-12          $3,075          $1,238        $1,837            $27,902
     2000-01          $3,075          $1,337        $1,738            $29,640
     2000-02          $3,266          $1,337        $1,929            $31,569
     2000-03          $3,266          $1,337        $1,929            $33,498
     2000-04          $3,266          $1,337        $1,929            $35,427
     2000-05          $3,266          $1,337        $1,929            $37,356
     2000-06          $3,266          $1,337        $1,929            $39,285
     2000-07          $3,266          $1,337        $1,929            $41,214
     2000-08          $3,458          $1,337        $2,120            $43,334
     2000-09          $3,458          $1,337        $2,120            $45,454
     2000-10          $3,458          $1,337        $2,120            $47,574
     2000-11          $3,596          $1,337        $2,259            $49,833
     2000-12          $3,596          $1,337        $2,259            $52,092
     2001-01          $3,596          $1,337        $2,259            $54,351
     2001-02          $4,173          $3,124        $1,049            $55,400
     2001-03          $4,173          $3,124        $1,049            $56,449
     2001-04          $4,173          $3,124        $1,049            $57,498
     2001-05          $4,173          $3,124        $1,049            $58,547
     2001-06          $4,173          $3,124        $1,049            $59,596
     2001-07          $4,173          $3,124        $1,049            $60,645
     2001-08          $4,173          $3,124        $1,049            $61,694
     2001-09          $4,173          $3,124        $1,049            $62,743
     2001-10          $4,173          $3,124        $1,049            $63,792




                                                                             Exhibit A to
                                                             R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 3 of 23
                                 Exhibit A --
                          Monthly Backpay Damages

               Counterfactual
                                Monthly        Monthly          Cumulative
     Month       Monthly
                                Mitigation     Damages           Damages
                 Earnings

     2001-11          $4,382          $3,280        $1,102            $64,894
     2001-12          $4,382          $3,280        $1,102            $65,996
     2002-01          $4,382          $3,280        $1,102            $67,098
     2002-02          $4,382          $3,280        $1,102            $68,200
     2002-03          $4,382          $3,338        $1,044            $69,244
     2002-04          $4,382          $3,338        $1,044            $70,288
     2002-05          $4,382          $3,338        $1,044            $71,332
     2002-06          $4,382          $3,338        $1,044            $72,376
     2002-07          $4,382          $3,338        $1,044            $73,420
     2002-08          $4,382          $3,338        $1,044            $74,464
     2002-09          $4,662          $3,546        $1,116            $75,580
     2002-10          $4,662          $3,546        $1,116            $76,696
     2002-11          $4,662          $3,546        $1,116            $77,812
     2002-12          $4,662          $3,546        $1,116            $78,928
     2003-01          $4,662          $3,546        $1,116            $80,044
     2003-02          $4,662          $3,546        $1,116            $81,160
     2003-03          $4,662          $3,608        $1,054            $82,214
     2003-04          $4,662          $3,608        $1,054            $83,268
     2003-05          $4,662          $3,608        $1,054            $84,322
     2003-06          $4,662          $3,608        $1,054            $85,376
     2003-07          $4,662          $3,608        $1,054            $86,430
     2003-08          $4,662          $3,608        $1,054            $87,484
     2003-09          $4,662              $0        $4,662            $92,146
     2003-10          $4,662           $142         $4,520            $96,666
     2003-11          $4,662           $142         $4,520           $101,186
     2003-12          $4,755           $142         $4,613           $105,799
     2004-01          $4,755           $914         $3,841           $109,640
     2004-02          $4,755           $914         $3,841           $113,481
     2004-03          $4,755           $914         $3,841           $117,322
     2004-04          $4,755           $914         $3,841           $121,163
     2004-05          $4,755           $914         $3,841           $125,004
     2004-06          $4,755           $914         $3,841           $128,845
     2004-07          $4,755           $914         $3,841           $132,686
     2004-08          $4,755           $914         $3,841           $136,527
     2004-09          $4,755          $1,725        $3,030           $139,557
     2004-10          $4,755          $1,725        $3,030           $142,587
     2004-11          $4,755          $1,725        $3,030           $145,617
     2004-12          $4,922          $1,725        $3,197           $148,814
     2005-01          $4,922          $1,881        $3,041           $151,855
     2005-02          $4,922          $1,881        $3,041           $154,896




                                                                             Exhibit A to
                                                             R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 4 of 23
                                 Exhibit A --
                          Monthly Backpay Damages

               Counterfactual
                                Monthly        Monthly          Cumulative
     Month       Monthly
                                Mitigation     Damages           Damages
                 Earnings

     2005-03          $4,922          $1,881        $3,041           $157,937
     2005-04          $4,922          $1,881        $3,041           $160,978
     2005-05          $4,922          $1,881        $3,041           $164,019
     2005-06          $4,922          $1,881        $3,041           $167,060
     2005-07          $4,922          $1,881        $3,041           $170,101
     2005-08          $4,922          $1,881        $3,041           $173,142
     2005-09          $4,922          $4,922            $0           $173,142
     2005-10          $4,922          $4,922            $0           $173,142
     2005-11          $5,192          $5,192            $0           $173,142
     2005-12          $5,192          $5,192            $0           $173,142
     2006-01          $5,192          $5,192            $0           $173,142
     2006-02          $5,192          $5,192            $0           $173,142
     2006-03          $5,192          $5,192            $0           $173,142
     2006-04          $5,192          $5,192            $0           $173,142
     2006-05          $5,192          $5,192            $0           $173,142
     2006-06          $5,192          $5,192            $0           $173,142
     2006-07          $5,192          $5,192            $0           $173,142
     2006-08          $5,192          $5,192            $0           $173,142
     2006-09          $5,192          $5,192            $0           $173,142
     2006-10          $5,361          $5,361            $0           $173,142
     2006-11          $5,361          $5,361            $0           $173,142
     2006-12          $5,361          $5,361            $0           $173,142
     2007-01          $5,361          $5,361            $0           $173,142
     2007-02          $5,361          $5,361            $0           $173,142
     2007-03          $5,361          $5,361            $0           $173,142
     2007-04          $5,361          $5,361            $0           $173,142
     2007-05          $5,361          $5,361            $0           $173,142
     2007-06          $5,361          $5,361            $0           $173,142
     2007-07          $5,361          $5,361            $0           $173,142
     2007-08          $5,361          $5,361            $0           $173,142
     2007-09          $5,361          $5,361            $0           $173,142
     2007-10          $5,468          $5,468            $0           $173,142
     2007-11          $5,468          $5,468            $0           $173,142
     2007-12          $5,468          $5,468            $0           $173,142
     2008-01          $5,468          $5,468            $0           $173,142
     2008-02          $5,468          $5,468            $0           $173,142
     2008-03          $5,468          $5,468            $0           $173,142
     2008-04          $5,468          $5,468            $0           $173,142
     2008-05          $5,742          $5,825            $0           $173,142
     2008-06          $5,742          $5,825            $0           $173,142




                                                                             Exhibit A to
                                                             R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 5 of 23
                                 Exhibit A --
                          Monthly Backpay Damages

               Counterfactual
                                Monthly        Monthly         Cumulative
     Month       Monthly
                                Mitigation     Damages          Damages
                 Earnings

     2008-07          $5,825          $5,825           $0           $173,142
     2008-08          $6,083          $5,825         $257           $173,399
     2008-09          $6,083          $5,825         $257           $173,656
     2008-10          $6,083          $5,825         $257           $173,913
     2008-11          $6,083          $5,825         $257           $174,170
     2008-12          $6,083          $5,825         $257           $174,427
     2009-01          $6,083          $5,825         $257           $174,684
     2009-02          $6,083          $6,083           $0           $174,684
     2009-03          $6,083          $6,083           $0           $174,684
     2009-04          $6,083          $6,083           $0           $174,684
     2009-05          $6,083          $6,083           $0           $174,684
     2009-06          $6,083          $6,083           $0           $174,684
     2009-07          $6,083          $6,083           $0           $174,684
     2009-08          $6,083          $6,083           $0           $174,684
     2009-09          $6,083          $6,083           $0           $174,684
     2009-10          $6,083          $6,083           $0           $174,684
     2009-11          $6,083          $6,083           $0           $174,684
     2009-12          $6,083          $6,083           $0           $174,684
     2010-01          $6,083          $6,083           $0           $174,684
     2010-02          $6,083          $6,083           $0           $174,684
     2010-03          $6,083          $6,083           $0           $174,684
     2010-04          $6,083          $6,083           $0           $174,684
     2010-05          $6,083          $6,083           $0           $174,684
     2010-06          $6,083          $6,083           $0           $174,684
     2010-07          $6,083          $6,083           $0           $174,684
     2010-08          $6,083          $6,083           $0           $174,684
     2010-09          $6,083          $6,083           $0           $174,684
     2010-10          $6,083          $6,083           $0           $174,684
     2010-11          $6,083          $6,083           $0           $174,684
     2010-12          $6,083          $6,083           $0           $174,684
     2011-01          $6,083          $6,083           $0           $174,684
     2011-02          $6,083          $6,083           $0           $174,684
     2011-03          $6,083          $6,083           $0           $174,684
     2011-04          $6,083          $6,083           $0           $174,684
     2011-05          $6,083          $6,083           $0           $174,684
     2011-06          $6,083          $6,083           $0           $174,684
     2011-07          $6,083          $6,083           $0           $174,684
     2011-08          $6,258          $6,083         $175           $174,859
     2011-09          $6,258          $6,083         $175           $175,034
     2011-10          $6,258          $6,083         $175           $175,209




                                                                            Exhibit A to
                                                            R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 6 of 23
                                 Exhibit A --
                          Monthly Backpay Damages

               Counterfactual
                                Monthly        Monthly         Cumulative
     Month       Monthly
                                Mitigation     Damages          Damages
                 Earnings

     2011-11          $6,258          $6,083         $175           $175,384
     2011-12          $6,258          $6,083         $175           $175,559
     2012-01          $6,258          $6,083         $175           $175,734
     2012-02          $6,258          $6,258           $0           $175,734
     2012-03          $6,258          $6,258           $0           $175,734
     2012-04          $6,258          $6,258           $0           $175,734
     2012-05          $6,258          $6,258           $0           $175,734
     2012-06          $6,258          $6,258           $0           $175,734
     2012-07          $6,258          $6,258           $0           $175,734
     2012-08          $6,258          $6,258           $0           $175,734
     2012-09          $6,258          $6,258           $0           $175,734
     2012-10          $6,258          $6,258           $0           $175,734
     2012-11          $6,258          $6,258           $0           $175,734
     2012-12          $6,258          $6,258           $0           $175,734
     2013-01          $6,258          $6,258           $0           $175,734
     2013-02          $6,258          $6,258           $0           $175,734
     2013-03          $6,258          $6,258           $0           $175,734
     2013-04          $6,258          $6,258           $0           $175,734
     2013-05          $6,320          $6,320           $0           $175,734
     2013-06          $6,320          $6,320           $0           $175,734
     2013-07          $6,320          $6,320           $0           $175,734
     2013-08          $6,694          $6,320         $374           $176,108
     2013-09          $6,694          $6,320         $374           $176,482
     2013-10          $6,694          $6,320         $374           $176,856
     2013-11          $6,694          $6,320         $374           $177,230
     2013-12          $6,694          $6,320         $374           $177,604
     2014-01          $6,694          $6,320         $374           $177,978
     2014-02          $6,694          $6,694           $0           $177,978
     2014-03          $6,694          $6,694           $0           $177,978
     2014-04          $6,694          $6,694           $0           $177,978
     2014-05          $6,761          $6,761           $0           $177,978
     2014-06          $6,761          $6,761           $0           $177,978
     2014-07          $6,761          $6,761           $0           $177,978
     2014-08          $6,761          $6,761           $0           $177,978
     2014-09          $6,761          $6,761           $0           $177,978
     2014-10          $6,761          $6,761           $0           $177,978
     2014-11          $6,761          $6,761           $0           $177,978
     2014-12          $6,761          $6,761           $0           $177,978
     2015-01          $6,761          $6,761           $0           $177,978
     2015-02          $6,761          $6,761           $0           $177,978




                                                                            Exhibit A to
                                                            R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 7 of 23
                                 Exhibit A --
                          Monthly Backpay Damages

               Counterfactual
                                Monthly        Monthly         Cumulative
     Month       Monthly
                                Mitigation     Damages          Damages
                 Earnings

     2015-03          $6,761          $6,761           $0           $177,978
     2015-04          $6,761          $6,761           $0           $177,978
     2015-05          $6,965          $6,965           $0           $177,978
     2015-06          $6,965          $6,965           $0           $177,978
     2015-07          $6,965          $6,965           $0           $177,978
     2015-08          $6,965          $6,965           $0           $177,978
     2015-09          $6,965          $6,965           $0           $177,978
     2015-10          $6,965          $6,965           $0           $177,978
     2015-11          $6,965          $6,965           $0           $177,978
     2015-12          $6,965          $6,965           $0           $177,978
     2016-01          $6,965          $6,965           $0           $177,978
     2016-02          $6,965          $6,965           $0           $177,978
     2016-03          $6,965          $6,965           $0           $177,978
     2016-04          $6,965          $6,965           $0           $177,978
     2016-05          $7,208          $7,208           $0           $177,978
     2016-06          $7,208          $7,208           $0           $177,978
     2016-07          $7,208          $7,208           $0           $177,978
     2016-08          $7,314          $7,208         $106           $178,084
     2016-09          $7,314          $7,208         $106           $178,190
     2016-10          $7,314          $7,208         $106           $178,296
     2016-11          $7,314          $7,208         $106           $178,402
     2016-12          $7,314          $7,208         $106           $178,508
     2017-01          $7,314          $7,208         $106           $178,614




                                                                            Exhibit A to
                                                            R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 8 of 23




           EXHIBIT B:
Counterfactual BOE Service
   and Salary History
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 9 of 23
                                Exhibit B --
               Counterfactual BOE Service and Salary History

          Month                    Title               Annual Salary
         1998-08   Regularly Appointed Teacher            $32,573
         1998-09   Regularly Appointed Teacher            $32,573
         1998-10   Regularly Appointed Teacher            $33,224
         1998-11   Regularly Appointed Teacher            $33,224
         1998-12   Regularly Appointed Teacher            $33,224
         1999-01   Regularly Appointed Teacher            $33,224
         1999-02   Regularly Appointed Teacher            $33,842
         1999-03   Regularly Appointed Teacher            $33,842
         1999-04   Regularly Appointed Teacher            $34,519
         1999-05   Regularly Appointed Teacher            $34,519
         1999-06   Regularly Appointed Teacher            $34,519
         1999-07   Regularly Appointed Teacher            $34,519
         1999-08   Regularly Appointed Teacher            $35,624
         1999-09   Regularly Appointed Teacher            $35,624
         1999-10   Regularly Appointed Teacher            $35,624
         1999-11   Regularly Appointed Teacher            $35,624
         1999-12   Regularly Appointed Teacher            $36,899
         2000-01   Regularly Appointed Teacher            $36,899
         2000-02   Regularly Appointed Teacher            $39,194
         2000-03   Regularly Appointed Teacher            $39,194
         2000-04   Regularly Appointed Teacher            $39,194
         2000-05   Regularly Appointed Teacher            $39,194
         2000-06   Regularly Appointed Teacher            $39,194
         2000-07   Regularly Appointed Teacher            $39,194
         2000-08   Regularly Appointed Teacher            $41,490
         2000-09   Regularly Appointed Teacher            $41,490
         2000-10   Regularly Appointed Teacher            $41,490
         2000-11   Regularly Appointed Teacher            $43,150
         2000-12   Regularly Appointed Teacher            $43,150
         2001-01   Regularly Appointed Teacher            $43,150
         2001-02   Regularly Appointed Teacher            $50,078
         2001-03   Regularly Appointed Teacher            $50,078
         2001-04   Regularly Appointed Teacher            $50,078
         2001-05   Regularly Appointed Teacher            $50,078
         2001-06   Regularly Appointed Teacher            $50,078
         2001-07   Regularly Appointed Teacher            $50,078
         2001-08   Regularly Appointed Teacher            $50,078
         2001-09   Regularly Appointed Teacher            $50,078
         2001-10   Regularly Appointed Teacher            $50,078




                                                                         Exhibit B to
                                                         R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 10 of 23
                                 Exhibit B --
                Counterfactual BOE Service and Salary History

          Month                     Title               Annual Salary
          2001-11   Regularly Appointed Teacher            $52,582
          2001-12   Regularly Appointed Teacher            $52,582
          2002-01   Regularly Appointed Teacher            $52,582
          2002-02   Regularly Appointed Teacher            $52,582
          2002-03   Regularly Appointed Teacher            $52,582
          2002-04   Regularly Appointed Teacher            $52,582
          2002-05   Regularly Appointed Teacher            $52,582
          2002-06   Regularly Appointed Teacher            $52,582
          2002-07   Regularly Appointed Teacher            $52,582
          2002-08   Regularly Appointed Teacher            $52,582
          2002-09   Regularly Appointed Teacher            $55,942
          2002-10   Regularly Appointed Teacher            $55,942
          2002-11   Regularly Appointed Teacher            $55,942
          2002-12   Regularly Appointed Teacher            $55,942
          2003-01   Regularly Appointed Teacher            $55,942
          2003-02   Regularly Appointed Teacher            $55,942
          2003-03   Regularly Appointed Teacher            $55,942
          2003-04   Regularly Appointed Teacher            $55,942
          2003-05   Regularly Appointed Teacher            $55,942
          2003-06   Regularly Appointed Teacher            $55,942
          2003-07   Regularly Appointed Teacher            $55,942
          2003-08   Regularly Appointed Teacher            $55,942
          2003-09   Regularly Appointed Teacher            $55,942
          2003-10   Regularly Appointed Teacher            $55,942
          2003-11   Regularly Appointed Teacher            $55,942
          2003-12   Regularly Appointed Teacher            $57,061
          2004-01   Regularly Appointed Teacher            $57,061
          2004-02   Regularly Appointed Teacher            $57,061
          2004-03   Regularly Appointed Teacher            $57,061
          2004-04   Regularly Appointed Teacher            $57,061
          2004-05   Regularly Appointed Teacher            $57,061
          2004-06   Regularly Appointed Teacher            $57,061
          2004-07   Regularly Appointed Teacher            $57,061
          2004-08   Regularly Appointed Teacher            $57,061
          2004-09   Regularly Appointed Teacher            $57,061
          2004-10   Regularly Appointed Teacher            $57,061
          2004-11   Regularly Appointed Teacher            $57,061
          2004-12   Regularly Appointed Teacher            $59,058
          2005-01   Regularly Appointed Teacher            $59,058
          2005-02   Regularly Appointed Teacher            $59,058




                                                                          Exhibit B to
                                                          R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 11 of 23
                                 Exhibit B --
                Counterfactual BOE Service and Salary History

          Month                     Title               Annual Salary
          2005-03   Regularly Appointed Teacher            $59,058
          2005-04   Regularly Appointed Teacher            $59,058
          2005-05   Regularly Appointed Teacher            $59,058
          2005-06   Regularly Appointed Teacher            $59,058
          2005-07   Regularly Appointed Teacher            $59,058
          2005-08   Regularly Appointed Teacher            $59,058
          2005-09   Regularly Appointed Teacher            $59,058
          2005-10   Regularly Appointed Teacher            $59,058
          2005-11   Regularly Appointed Teacher            $62,306
          2005-12   Regularly Appointed Teacher            $62,306
          2006-01   Regularly Appointed Teacher            $62,306
          2006-02   Regularly Appointed Teacher            $62,306
          2006-03   Regularly Appointed Teacher            $62,306
          2006-04   Regularly Appointed Teacher            $62,306
          2006-05   Regularly Appointed Teacher            $62,306
          2006-06   Regularly Appointed Teacher            $62,306
          2006-07   Regularly Appointed Teacher            $62,306
          2006-08   Regularly Appointed Teacher            $62,306
          2006-09   Regularly Appointed Teacher            $62,306
          2006-10   Regularly Appointed Teacher            $64,333
          2006-11   Regularly Appointed Teacher            $64,333
          2006-12   Regularly Appointed Teacher            $64,333
          2007-01   Regularly Appointed Teacher            $64,333
          2007-02   Regularly Appointed Teacher            $64,333
          2007-03   Regularly Appointed Teacher            $64,333
          2007-04   Regularly Appointed Teacher            $64,333
          2007-05   Regularly Appointed Teacher            $64,333
          2007-06   Regularly Appointed Teacher            $64,333
          2007-07   Regularly Appointed Teacher            $64,333
          2007-08   Regularly Appointed Teacher            $64,333
          2007-09   Regularly Appointed Teacher            $64,333
          2007-10   Regularly Appointed Teacher            $65,620
          2007-11   Regularly Appointed Teacher            $65,620
          2007-12   Regularly Appointed Teacher            $65,620
          2008-01   Regularly Appointed Teacher            $65,620
          2008-02   Regularly Appointed Teacher            $65,620
          2008-03   Regularly Appointed Teacher            $65,620
          2008-04   Regularly Appointed Teacher            $65,620
          2008-05   Regularly Appointed Teacher            $68,901
          2008-06   Regularly Appointed Teacher            $68,901




                                                                          Exhibit B to
                                                          R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 12 of 23
                                 Exhibit B --
                Counterfactual BOE Service and Salary History

          Month                     Title               Annual Salary
          2008-07   Regularly Appointed Teacher            $69,901
          2008-08   Regularly Appointed Teacher            $72,990
          2008-09   Regularly Appointed Teacher            $72,990
          2008-10   Regularly Appointed Teacher            $72,990
          2008-11   Regularly Appointed Teacher            $72,990
          2008-12   Regularly Appointed Teacher            $72,990
          2009-01   Regularly Appointed Teacher            $72,990
          2009-02   Regularly Appointed Teacher            $72,990
          2009-03   Regularly Appointed Teacher            $72,990
          2009-04   Regularly Appointed Teacher            $72,990
          2009-05   Regularly Appointed Teacher            $72,990
          2009-06   Regularly Appointed Teacher            $72,990
          2009-07   Regularly Appointed Teacher            $72,990
          2009-08   Regularly Appointed Teacher            $72,990
          2009-09   Regularly Appointed Teacher            $72,990
          2009-10   Regularly Appointed Teacher            $72,990
          2009-11   Regularly Appointed Teacher            $72,990
          2009-12   Regularly Appointed Teacher            $72,990
          2010-01   Regularly Appointed Teacher            $72,990
          2010-02   Regularly Appointed Teacher            $72,990
          2010-03   Regularly Appointed Teacher            $72,990
          2010-04   Regularly Appointed Teacher            $72,990
          2010-05   Regularly Appointed Teacher            $72,990
          2010-06   Regularly Appointed Teacher            $72,990
          2010-07   Regularly Appointed Teacher            $72,990
          2010-08   Regularly Appointed Teacher            $72,990
          2010-09   Regularly Appointed Teacher            $72,990
          2010-10   Regularly Appointed Teacher            $72,990
          2010-11   Regularly Appointed Teacher            $72,990
          2010-12   Regularly Appointed Teacher            $72,990
          2011-01   Regularly Appointed Teacher            $72,990
          2011-02   Regularly Appointed Teacher            $72,990
          2011-03   Regularly Appointed Teacher            $72,990
          2011-04   Regularly Appointed Teacher            $72,990
          2011-05   Regularly Appointed Teacher            $72,990
          2011-06   Regularly Appointed Teacher            $72,990
          2011-07   Regularly Appointed Teacher            $72,990
          2011-08   Regularly Appointed Teacher            $75,092
          2011-09   Regularly Appointed Teacher            $75,092
          2011-10   Regularly Appointed Teacher            $75,092




                                                                          Exhibit B to
                                                          R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 13 of 23
                                 Exhibit B --
                Counterfactual BOE Service and Salary History

          Month                     Title               Annual Salary
          2011-11   Regularly Appointed Teacher            $75,092
          2011-12   Regularly Appointed Teacher            $75,092
          2012-01   Regularly Appointed Teacher            $75,092
          2012-02   Regularly Appointed Teacher            $75,092
          2012-03   Regularly Appointed Teacher            $75,092
          2012-04   Regularly Appointed Teacher            $75,092
          2012-05   Regularly Appointed Teacher            $75,092
          2012-06   Regularly Appointed Teacher            $75,092
          2012-07   Regularly Appointed Teacher            $75,092
          2012-08   Regularly Appointed Teacher            $75,092
          2012-09   Regularly Appointed Teacher            $75,092
          2012-10   Regularly Appointed Teacher            $75,092
          2012-11   Regularly Appointed Teacher            $75,092
          2012-12   Regularly Appointed Teacher            $75,092
          2013-01   Regularly Appointed Teacher            $75,092
          2013-02   Regularly Appointed Teacher            $75,092
          2013-03   Regularly Appointed Teacher            $75,092
          2013-04   Regularly Appointed Teacher            $75,092
          2013-05   Regularly Appointed Teacher            $75,843
          2013-06   Regularly Appointed Teacher            $75,843
          2013-07   Regularly Appointed Teacher            $75,843
          2013-08   Regularly Appointed Teacher            $80,326
          2013-09   Regularly Appointed Teacher            $80,326
          2013-10   Regularly Appointed Teacher            $80,326
          2013-11   Regularly Appointed Teacher            $80,326
          2013-12   Regularly Appointed Teacher            $80,326
          2014-01   Regularly Appointed Teacher            $80,326
          2014-02   Regularly Appointed Teacher            $80,326
          2014-03   Regularly Appointed Teacher            $80,326
          2014-04   Regularly Appointed Teacher            $80,326
          2014-05   Regularly Appointed Teacher            $81,130
          2014-06   Regularly Appointed Teacher            $81,130
          2014-07   Regularly Appointed Teacher            $81,130
          2014-08   Regularly Appointed Teacher            $81,130
          2014-09   Regularly Appointed Teacher            $81,130
          2014-10   Regularly Appointed Teacher            $81,130
          2014-11   Regularly Appointed Teacher            $81,130
          2014-12   Regularly Appointed Teacher            $81,130
          2015-01   Regularly Appointed Teacher            $81,130
          2015-02   Regularly Appointed Teacher            $81,130




                                                                          Exhibit B to
                                                          R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 14 of 23
                                 Exhibit B --
                Counterfactual BOE Service and Salary History

          Month                     Title               Annual Salary
          2015-03   Regularly Appointed Teacher            $81,130
          2015-04   Regularly Appointed Teacher            $81,130
          2015-05   Regularly Appointed Teacher            $83,580
          2015-06   Regularly Appointed Teacher            $83,580
          2015-07   Regularly Appointed Teacher            $83,580
          2015-08   Regularly Appointed Teacher            $83,580
          2015-09   Regularly Appointed Teacher            $83,580
          2015-10   Regularly Appointed Teacher            $83,580
          2015-11   Regularly Appointed Teacher            $83,580
          2015-12   Regularly Appointed Teacher            $83,580
          2016-01   Regularly Appointed Teacher            $83,580
          2016-02   Regularly Appointed Teacher            $83,580
          2016-03   Regularly Appointed Teacher            $83,580
          2016-04   Regularly Appointed Teacher            $83,580
          2016-05   Regularly Appointed Teacher            $86,496
          2016-06   Regularly Appointed Teacher            $86,496
          2016-07   Regularly Appointed Teacher            $86,496
          2016-08   Regularly Appointed Teacher            $87,763
          2016-09   Regularly Appointed Teacher            $87,763
          2016-10   Regularly Appointed Teacher            $87,763
          2016-11   Regularly Appointed Teacher            $87,763
          2016-12   Regularly Appointed Teacher            $87,763
          2017-01   Regularly Appointed Teacher            $87,763




                                                                          Exhibit B to
                                                          R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 15 of 23




            EXHIBIT C:
Pre-Judgment Interest and
 Tax­Component Award
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 16 of 23
                                  Exhibit C --
                Pre-Judgment Interest and Tax-Component Award

                                                Total
                    Cumulative Cumulative
         Month of                          Cumulative Pre- Tax-Component
                     Backpay    LAST Fees
         Judgment                            Judgment          Award
                     Interest    Interest
                                              Interest
          2019-10      $56,809        $815        $57,624         $20,987




                                                                               Exhibit C to
                                                               R. Arroyo's Findings of Fact
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 17 of 23




    Exhibit D is Filed
      Under Seal
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 18 of 23




    Exhibit E is Filed
      Under Seal
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 19 of 23




     Exhibit F is Filed
       Under Seal
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 20 of 23




    Exhibit G is Filed
      Under Seal
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 21 of 23




    Exhibit H is Filed
      Under Seal
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 22 of 23




     Exhibit I is Filed
       Under Seal
Case 1:96-cv-08414-KMW Document 2897-2 Filed 10/18/19 Page 23 of 23




     Exhibit J is Filed
       Under Seal
